DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: OMNIDIRECTIONAL CAMERA SYSTEM WITH IMPROVED POINT OF INTEREST SELECTION.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-7, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 7 of copending Application No. 16/785,661 (reference application) (see below).  These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

	Regarding claims 1, 7, and 10 claims 1, 5, and 7 of ‘661 teach all the limitations of claims 1, 7, and 10.

	Regarding claim 6, claims 1, 5, and 7 of ‘661 teach all the limitations of claim 6.  Specifically, the first communication terminal of claim 1 of ‘661 is the image capturing device of claim 1 and the second communication terminal of claim 1 of ‘661 is the claimed communication terminal.
	
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/785,661 (reference application) (see below).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 2, claims 1, 5, and 7 of ‘661 discloses everything claimed as applied above (see claim 1), in addition, claim 8 teaches all the limitations of claim 2.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/785,661 (reference application) (see below).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 3, claims 1, 5, and 7-8 of ‘661 discloses everything claimed as applied above (see claim 2), in addition, claim 9 teaches all the limitations of claim 3.

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/785,661 (reference application) (see below).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 4, claims 1, 5, and 7-9 of ‘661 discloses everything claimed as applied above (see claim 2), in addition, claim 10 teaches all the limitations of claim 4.

Claims 5 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 7 of copending Application No. 16/785,661 in view of Matias et al. (US 2017/0244946 A1) hereinafter referenced as Matias.  This is a provisional nonstatutory double patenting rejection.

Regarding claim 5, claim 1, 5, and 7 of ‘661 discloses everything claimed as applied above (see claim 1), however, claims 1, 5, 7 of ‘661, fail to explicitly disclose 
In a similar field of endeavor, Matias discloses wherein the circuitry
when the imaging device captures the image, determines whether the point of interest is specified by a user ([0051]; fig. 6; The user selects a time and viewing angle of the spherical video as a point of interest and tags the video with the point of interest.  When playing back the video, the circuitry performs actions based on the tagged point of interest.  In order to do this, a determination must be made at some point that a point has been tagged.),
when it is determined that the point of interest is specified by the user, attaches, to the image, information indicating that the point of interest is specified ([0051]), and
Claims 1, 5, 7 of ’661 teaches generating a spherical image.  Matias teaches generating a spherical image and allowing a user to tag a certain portion of the spherical image as an event of interest.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claims 1, 5, 7 of ‘661 by applying the technique of Matias to achieve the predictable result of letting a viewer of the spherical image know that there is an event of interest in the spherical image that is not currently what is being viewed within the spherical image.  When combined with claims 1, 5, 7 of ‘661, the technique of Matias has no effect on zenith correction.  The claim currently provides no information as to what happens when the image is not attached with the information indicating that the when the image is attached with the information indicating that the point of interest is specified, converts the defined point of interest.

Regarding claim 9, claims 1, 5, 7 of ‘661 disclose everything claimed as applied above (see claim 7), however, claims 1, 5, 7 of ‘661, fail to explicitly disclose attaching information indicating that the point of interest is specified to the image.  However, the examiner maintains that it was well known in the art to provide this, as taught by Matias. 
In a similar field of endeavor, Matias discloses 
wherein when the image is attached with information indicating that the point of interest is specified, the circuitry displays on the display a message indicating that the point of interest is specified ([0051]; fig. 6; 614; If the user tags the spherical image with an event of interest and a user viewing the spherical image is focused on a viewing angle that does not include the event of interest that was tagged, a notification is provided to the user; [0089]).
Claims 1, 5, 7 of ‘661 teach generating a spherical image.  Matias teaches generating a spherical image and allowing a user to tag a certain portion of the spherical image as an event of interest.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claims 1, 5, 7 of ‘661 by applying the technique of Matias to achieve the predictable result of letting a viewer of the spherical image know that there is an event 

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 7 of copending Application No. 16/785,661 in view of Kim et al. (US 2018/0122130 A1) hereinafter referenced as Kim.  This is a provisional nonstatutory double patenting rejection.

Regarding claim 8, claims 1, 5, 7 of ‘661 discloses everything claimed as applied above (see claim 7), in addition, claims 1, 5, 7 of ‘661 fails to explicitly disclose rejecting a change in the displayed viewable area displayed in the display area.  However, the examiner maintains that it was well known in the art to provide this, as taught by Kim. 
In a similar field of endeavor, Kim discloses rejects a change in the displayed viewable area displayed in the display area ([0175]-[0176]; figs. 11-12; User may press button 1070 to lock a point of view of the 360 image so that the point of view remains the same regardless if a change the view is attempted.).
Claims 1, 5, 7 of ‘661 teach a camera which generates a spherical image and a display which displays a partial image corresponding to a point of view according to a user selection.  Kim teaches a display which displays a partial image corresponding to a point of view according to a user selection unless the point of view is locked.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claims 1, 5, 7 of ‘661 by applying the technique 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 8, it recites that the circuitry accepts the change in the displayed viewable area during a user operation of changing the displayed viewable area and keeps the displayed viewable area unchanged.  These seem to be contradicting statements.  Specifically, if the circuitry accepts the change in the displayed area, it is unclear how it can also keep the displayed area unchanged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morioka (US 2016/0269632 A1).

Regarding claim 1, Morioka discloses An image capturing device comprising:
an imaging device (100) configured to capture an image; and
circuitry configured to
define a point of interest in the image (214),
convert the defined point of interest in accordance with attitude information of the image capturing device (216, 218; [0053], [0055]-[0056]; Point-of-interest determining unit 214 determines the point-of-interest based on the attitude sensor 136.  Image rotating unit 216 and transformed-spherical-image generation unit 218 perform coordinate transformation on a spherical image based on the point of interest.), and
cut out a viewable area from the image, the viewable area including the converted point of interest (220; [0057]).

Regarding claim 2, Morioka discloses everything claimed as applied above (see claim 1), in addition, Morioka discloses, wherein the circuitry
executes zenith correction on the image with the attitude information (206; [0048]), and
converts the defined point of interest with a result of zenith correction ([0068]; Image rotating unit 216 performs rotational transformation in view of the zenith correction that is performed according to the attitude.). 

Regarding claim 3, Morioka discloses everything claimed as applied above (see claim 2), in addition, Morioka discloses, wherein the imaging device includes an imaging element, and
wherein the circuitry
executes zenith correction on a conversion table with the attitude information ([0049], [0076], [0078]; The conversion parameter is the table shown in fig. 10A.  The zenith correction unit 206 corrects the conversion parameter.), the conversion table (fig. 10A) being used to convert coordinate values of the imaging element into coordinate values in a spherical coordinate system,
determines the defined point of interest as the coordinate values of the imaging element ([0066]; The coordinate transformation is based on the point of interest.  The result of the transformation is reflected in the conversion parameter.  Therefore, the Cartesian coordinates of the point of interest must have been defined at some point in order to arrive at the spherical coordinates using the conversion parameter of fig. 10A.), and
converts the defined point of interest into coordinate values in a spherical coordinate system with the conversion table subjected to the zenith correction with the attitude information (Zenith correction at 206 is 


Regarding claim 4, Morioka discloses everything claimed as applied above (see claim 2), in addition, Morioka discloses, wherein the imaging device includes an imaging element, and
wherein the circuitry
executes the zenith correction to match an upper side of the image with an upper side of an actual space irrespective of an attitude of the image capturing device ([0079]; Fig. 11B; Even though the camera is inclined so that one lens is oriented toward the sky and the other lens is oriented toward the ground, the zenith correction gives the image of 11B where the upper side of the image matches the upper side of the actual space.), and
defines the point of interest as coordinate values of the imaging element corresponding to an image of an object pointed by an upper side in a longitudinal direction of the image capturing device ([0053]-[0054]; The omnidirectional camera 100 can be used as an operation controller that controls the point of interest.  The attitude angles of the omnidirectional camera 100 can be defined with reference to the state in which the omnidirectional camera 100 as an operation controller points the right above the state in which the 

	
Regarding claim 6, Morioka discloses everything claimed as applied above (see claim 1), in addition, Morioka discloses, the image capturing device of claim 1; and
a communication terminal (External display; [0035], [0042]) configured to display, in a display area of a display, the viewable area cut out from the image and including the converted point of interest ([0059]; The output unit 224 outputs through the picture output interface 129 the display image that is processed and generated by the magnifying and letterbox adding unit 222). 
 
Regarding claim 7, Morioka discloses An image processing system comprising circuitry configured to
acquire an image captured by an imaging device (100),
define a point of interest in the image (214),
convert the defined point of interest in accordance with attitude information of the image capturing device (216, 218; [0053], [0055]-[0056]; Point-of-interest determining unit 214 determines the point-of-interest based on the attitude sensor 136.  Image rotating unit 216 and transformed-spherical-image generation unit 218 perform coordinate transformation on a spherical image based on the point of interest.),
cut out a viewable area from the image, the viewable area including the converted point of interest (220; [0057]), and
display, in a display area of a display, the viewable area cut out from the image and including the converted point of interest ([0059]; The output unit 224 outputs through the picture output interface 129 the display image that is processed and generated by the magnifying and letterbox adding unit 222).

Regarding claim 10, it discloses a method for implementing the apparatus of claim 7. Thus, claim 10 is an inherent variation of claim 7 and is interpreted and rejected for the same reasons as stated above (see claim 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morioka in view of Matias et al. (US 2017/0244946 A1) hereinafter referenced as Matias.
Regarding claim 5, Morioka discloses everything claimed as applied above (see claim 1), however, Morioka, fails to explicitly disclose attaching information indicating 
In a similar field of endeavor, Matias discloses wherein the circuitry
when the imaging device captures the image, determines whether the point of interest is specified by a user ([0051]; fig. 6; The user selects a time and viewing angle of the spherical video as a point of interest and tags the video with the point of interest.  When playing back the video, the circuitry performs actions based on the tagged point of interest.  In order to do this, a determination must be made at some point that a point has been tagged.),
when it is determined that the point of interest is specified by the user, attaches, to the image, information indicating that the point of interest is specified ([0051]), and
Morioka teaches generating a spherical image.  Matias teaches generating a spherical image and allowing a user to tag a certain portion of the spherical image as an event of interest.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Morioka by applying the technique of Matias to achieve the predictable result of letting a viewer of the spherical image know that there is an event of interest in the spherical image that is not currently what is being viewed within the spherical image.  When combined with Morioka, the technique of Matias has no effect on zenith correction.  The claim currently provides no information as to what happens when the image is not attached with the information indicating that the point of interest is specified.  Therefore, since the zenith correction would carry out regardless of what the user decides to tag, the combination when the image is attached with the information indicating that the point of interest is specified, converts the defined point of interest.


Regarding claim 9, Morioka discloses everything claimed as applied above (see claim 7), however, Morioka, fails to explicitly disclose attaching information indicating that the point of interest is specified to the image.  However, the examiner maintains that it was well known in the art to provide this, as taught by Matias. 
In a similar field of endeavor, Matias discloses 
wherein when the image is attached with information indicating that the point of interest is specified, the circuitry displays on the display a message indicating that the point of interest is specified ([0051]; fig. 6; 614; If the user tags the spherical image with an event of interest and a user viewing the spherical image is focused on a viewing angle that does not include the event of interest that was tagged, a notification is provided to the user; [0089]).
Morioka teaches generating a spherical image.  Matias teaches generating a spherical image and allowing a user to tag a certain portion of the spherical image as an event of interest.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Morioka by applying the technique of Matias to achieve the predictable result of letting a viewer of the spherical image know that there is an event of interest in the spherical image that is not currently what is being viewed within the spherical image.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morioka in view of Kim et al. (US 2018/0122130 A1) hereinafter referenced as Kim.

Regarding claim 8, Morioka discloses everything claimed as applied above (see claim 7), in addition, Morioka discloses, wherein when the viewable area cut out from the image and including the converted point of interest is being displayed, the circuitry…accepts the change in the displayed viewable area during a user operation of changing the displayed viewable area (The user can change the viewable area using the omnidirectional camera as an operation controller that controls the point of interest; [0053]; fig. 3).
However, Morioka, fails to explicitly disclose rejecting a change in the displayed viewable area displayed in the display area.  However, the examiner maintains that it was well known in the art to provide this, as taught by Kim. 
In a similar field of endeavor, Kim discloses rejects a change in the displayed viewable area displayed in the display area ([0175]-[0176]; figs. 11-12; User may press button 1070 to lock a point of view of the 360 image so that the point of view remains the same regardless if a change the view is attempted.).
Morioka teaches a camera which generates a spherical image and a display which displays a partial image corresponding to a point of view according to a user selection.  Kim teaches a display which displays a partial image corresponding to a point of view according to a user selection unless the point of view is locked.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Morioka by applying the technique of Kim to .

	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2018/0084197 A1) discloses generating a spherical image with a viewable area of the image based on a point of interest of the user of the camera as shown in fig. 45.

Kato (US 2019/0005609 A1) discloses performing zenith correction on an omnidirectional image captured by an omnidirectional camera.

Kawasaki (US 2020/0366839 A1) discloses performing zenith correction on an omnidirectional image captured by an omnidirectional camera.

Matsushita (US 2018/0343388 A1) discloses performing zenith correction on an omnidirectional image captured by an omnidirectional camera.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579.  The examiner can normally be reached on Mon-Thurs 10-8, Fri 10-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        5/7/2021